Case 1:19-cv-01228-REB-KLM Document 48 Filed 05/06/20 USDC Colorado Page 1 of 17




                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

   JOHN WILLIAMS,                              )
                                               )
            Plaintiff,                         )
                                               )
   vs.                                         )     Case No. 1:19-cv-01228-REB-KLM
                                               )
   MIDLAND CREDIT MANAGEMENT                   )
                                               )
            Defendant.                         )



   PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                                [Doc. #46]


   Defendant’s Motion for Summary Judgment should be denied for six important reasons:

         1) The “debt” is subject to the FDCPA because it was a personal debt, not a
            business debt;

         2) Defendant has made judicial admissions that this transaction was a “debt”;

         3) Midland is a debt collector;

         4) Midland violated the FDCPA when attempting to collect this debt from plaintiff;

         5) Defendant’s “bona fide” error defense fails as a matter of law;

         6) Defendant’s violations of the FDCPA caused plaintiff actual damages.


                         RESPONSE TO STATEMENT OF UNDISPUTED FACTS

   1. Admit.

   2. Admit.

   3. Admit

   4. Admit.

   5. Admit.


                                                                                              1
Case 1:19-cv-01228-REB-KLM Document 48 Filed 05/06/20 USDC Colorado Page 2 of 17




   6. Admit.

   7. Admit.

   8. Admit.

   9. Admit.

   10. Objection, hearsay – the “skip trace” report is not attached as an exhibit, and is an

      out of court statement offered to prove the truth of the matter asserted, and is

      therefore inadmissible. F.R.E. 802.

   11. Objection, hearsay that the address was from the skip trace report – the “skip trace”

      report is not attached as an exhibit, and is an out of court statement offered to prove

      the truth of the matter asserted, and is therefore inadmissible. F.R.E. 802. It is

      admitted that on Oct. 24, 2018, Defendant sent Plaintiff a letter seeking to collect the

      debt at issue.

   12. Admit.

   13. Admit.

   14. Admit.

   15. Admit.

   16. Admit.

   17. Admit.

   18. Admit.

   19. Denied – Plaintiff was not asked during the call to verify if the address or DOB were

      his. Ex. A.

   20. Admit.

   21. Admit.



                                                                                               2
Case 1:19-cv-01228-REB-KLM Document 48 Filed 05/06/20 USDC Colorado Page 3 of 17




   22. Admit.

   23. Admit.

   24. Admit.

   25. Admit.

   26. Admit.

   27. Admit.

   28. Admit.

   29. Admit.

   30. Admit.

   31. Admit.

   32. Admit.

   33. Admit.

   34. Admit.

   35. Admit.

   36. Admit.

   37. Admit.

   38. Admit.

   39. Admit.

   40. Admit.

   41. Admit.

   42. Admit.




                                                                            3
Case 1:19-cv-01228-REB-KLM Document 48 Filed 05/06/20 USDC Colorado Page 4 of 17




   43. Denied in part – the response does not include the documentation that Plaintiff

      requested such as a credit application or account statements. Compare Doc. #46-9

      vs. Doc. #46-10.

   44. Admit.

   45. Disputed as incomplete – in addition to seeking payment, the letter also indicated

      that a failure to pay could result in the account being sent to an attorney and a

      lawsuit being filed. Doc. #46-11.

   46. Admit.

   47. Admit.

   48. Disputed as incomplete – in addition to seeking payment, the letter was stamped

      “final notice” and also indicated that a failure to pay could result in the account being

      sent to an attorney and a lawsuit being filed. Doc. #46-12.

   49. Admit.

   50. Objection – hearsay, F.R.E. 802, and non-disclosure pursuant to F.R.C.P. 26(a)(1)

      and F.R.C.P. 37(c)(1). The written policies are out of court statements offered for

      the truth of the matter asserted, and have never been produced in this case by

      Defendant, and therefore cannot be used as evidence in this matter. Ex. B, p. 3

      (failing to identify policies and procedures as a relevant document).

   51. Objection – hearsay, F.R.E. 802, and non-disclosure pursuant to F.R.C.P. 26(a)(1)

      and F.R.C.P. 37(c)(1). The written policies are out of court statements offered for

      the truth of the matter asserted, and have never been produced in this case by

      Defendant, and therefore cannot be used as evidence in this matter. Ex. B, p. 3

      (failing to identify policies and procedures as a relevant document).



                                                                                              4
Case 1:19-cv-01228-REB-KLM Document 48 Filed 05/06/20 USDC Colorado Page 5 of 17




   52. Admit.

   53. Admit.

   54. Admit.

   55. Admit.

   56. Admit.

   57. Admit.

   58. Admit – some of the major consumer reporting agencies have “mixed” the two John

      Williams’ credit files, so some of the Washington John William(s)’s accounts and

      information appears on Plaintiff’s file, even though it does not belong to him.


                                         ARGUMENT


   I. The “Debt” Is Subject to the FDCPA Because It Was A Personal Debt, Not A
   Business Debt

          Contrary to Defendant’s assertions that there is “no evidence” that the debt it

   sought to collect from Plaintiff was a personal debt, as opposed to a business debt,

   Defendant’s own documents produced in this case demonstrate that the credit card it

   sought to collect from Plaintiff is a consumer debt, and hence governed by the FDCPA.

   The credit cardholder agreement provides in relevant part:




   Ex. C, p. 6.




                                                                                            5
Case 1:19-cv-01228-REB-KLM Document 48 Filed 05/06/20 USDC Colorado Page 6 of 17




          The FDCPA was intended to cover personal debts, not business debts. Heintz v.

   Jenkins, 514 U.S. 291, 293, 115 S. Ct. 1489, 1490 (1995), citing 15 U.S.C. § 1692a(5).

   The relevant inquiry is the original purpose of the loan. FTC v. Check Inv'rs, Inc., 502

   F.3d 159, 168 (3d Cir. 2007) (a transaction's status as a "debt" under the FDCPA must

   be determined at the time that the obligation first arose), citing Police v. National Tax

   Funding, L.P., 225 F.3d 379, 400 (3d Cir. 2000). In a similar case, a Plaintiff proved the

   transaction was a “debt” covered by the FDCPA when he provided a copy of the

   installment contract which defined the debt as a personal debt. Bitah v. Glob. Collection

   Servs., 968 F. Supp. 618, 621-22 (D.N.M. 1997) (The contract has two boxes. One says

   "you intend to use the vehicle primarily for personal, family or household purposes."

   That box is checked by the parties. The separate box, for designating the transaction

   as a "commercial, industrial or agricultural use," is blank). Here, Plaintiff has also met

   his burden to show that the transaction is a “debt” as defined in the FDCPA because the

   cardholder agreement forbids using it for business purposes, and expressly states it is

   for consumer purposes. Ex. C, p. C.


           Further, Ex. D, which is a business records affidavit, and 222 pages of credit

   card statements produced by Citibank for the account demonstrate that that the credit

   card was used for personal purposes. By way of example, the statements include the

   following purchases: going to the movies (p. 168 of 222), Walmart (id.), buying clothes

   at Eddie Bauer (id.), Red Lobster (id.), buying goods at the Fort Lewis military

   commissary (id), Honey Baked Ham (id), jewelry at Kay Jewelers (id), Jersey Mike’s

   submarines (p. 169 of 222), Kentucky Fried Chicken (id), car services at Larson Toyota

   in Tacoma, WA (id), ice cream at Baskin Robbins (p. 170 of 222), gas at Shell (id),

                                                                                                6
Case 1:19-cv-01228-REB-KLM Document 48 Filed 05/06/20 USDC Colorado Page 7 of 17




   groceries at Safeway (p.173 of 222), Jimmy Johns sandwiches (id), gym membership at

   LA Fitness (p. 175 of 222), dental services Alison Polwarth, DDS (p. 178 of 222),

   Costco (p. 181 of 222), Applebee’s (id.), Panera Bread (p.184 of 222), Olive Garden (p.

   187 of 222), and McDonalds (id). Upon review of the 222 pages of statements, not one

   charge is clearly a business charge, and all charges appear personal in nature such as

   restaurants, movies, clothes, groceries, dental services, gym memberships, etc. Thus,

   Defendant’s argument that this card was a business card is not supported by any

   evidence whatsoever, and is based on pure speculation. Dechert v. Cadle Co., 2003

   WL 23008969 (S.D. Ind. Sept. 11, 2003) (Defendant’s pure, inadmissible speculation

   that the underlying account was not for a consumer purpose was insufficient to rebut

   Plaintiff’s evidence that debt was in fact a consumer account).

          Simply put, there are no indications of any kind that this card was a business

   card. It was issued in the name of an individual person located at an apartment

   complex (Apt. F in Lakewood, WA). Thus, a reasonable jury could easily conclude that

   this credit card constituted a “debt” as defined in the FDCPA, 15 U.S.C. § 1692a(5).

   Defendant makes a big deal out of the fact that Plaintiff did not know at his deposition

   what the other John Williams in Washington bought with his credit card, but Defendant

   fails to appreciate that Plaintiff need not have personal knowledge of every single fact of

   the case. Plaintiff can prove the transaction is a debt through the use of the cardholder

   agreement and statements. It is common sense that a party may prove their case

   through multiple witnesses and documents – there is no rule that a party may only use

   one witness to prove their case, or that only one witness must have knowledge of each

   and every fact in the case.



                                                                                               7
Case 1:19-cv-01228-REB-KLM Document 48 Filed 05/06/20 USDC Colorado Page 8 of 17




   II. DEFENDANT HAS MADE JUDICIAL ADMISSIONS THAT THIS TRANSACTION
   WAS A “DEBT.”

          On p. 8 of Defendant’s MSJ, it says “Midland admits that Plaintiff is a consumer.”

   The FDCPA defines “consumer” as “any natural person obligated or allegedly obligated

   to pay any debt.” 15 U.S.C. § 1692a(3). As a matter of law, one cannot be a consumer

   unless they are obligated or allegedly obligated to pay any debt. And “debt” is defined

   in the FDCPA as “any obligation or alleged obligation of a consumer to pay money

   arising out of a transaction in which the money, property, insurance, or services which

   are the subject of the transaction are primarily for personal, family, or household

   purposes, whether or not such obligation has been reduced to judgment. 15 U.S.C. §

   1692a(5). Thus, by admitting that Plaintiff is a consumer, necessarily Defendant has

   admitted by operation of law that Plaintiff was allegedly obligated to pay any debt. In

   order words, you cannot be a “consumer” under the FDCPA unless you are alleged to

   also owe a “debt” as defined in the FDCPA.

          Thus, Defendant’s argument that this case must be thrown out because there is

   no evidence that Midland sought to collect a “debt” must be overruled because

   Defendant has made judicial admissions to the contrary. U.S. Energy Corp. v. Nukem,

   Inc., 400 F.3d 822, 833 n.4 (10th Cir. 2005)). ("Judicial admissions are formal,

   deliberate declarations which a party or his attorney makes in a judicial proceeding for

   the purpose of dispensing with proof of formal matters or of facts about which there is

   no real dispute."); see also Guidry v. Sheet Metal Workers Int'l Assoc., 10 F.3d 700, 716

   (10th Cir. 1993) (Statements in briefs "may be considered admissions at the court's

   discretion.")



                                                                                              8
Case 1:19-cv-01228-REB-KLM Document 48 Filed 05/06/20 USDC Colorado Page 9 of 17




   III. MIDLAND IS A DEBT COLLECTOR

          Defendant’s argument that it is not a “debt collector” under the FDCPA cannot be

   taken seriously and is contradicted by Defendant’s own website:

          About Midland Credit Management


          Midland Credit Management (MCM) connects with consumers every day to help
          resolve past-due debts. We specialize in servicing accounts that have fallen
          behind and have been charged off by the lender. When lenders close these
          accounts, they often sell them to companies like MCM.


          If you’ve heard from us, your lender has probably charged off one of your
          accounts and sold it to us. MCM enjoys longstanding relationships with major
          financial institutions and retailers across the country.


   https://www.midlandcredit.com/who-is-mcm/


          Moreover, Plaintiff requests that the Court take judicial notice pursuant to F.R.E.

   201 that Defendant is a licensed collection agency in the state of Colorado.

   https://coag.gov/app/uploads/2020/03/CARReport-2.pdf (p. 122).

   Thus, Defendant easily meets the definition of “debt collector” in the FDCPA:

          “The term “debt collector” means any person who uses any instrumentality of
          interstate commerce or the mails in any business the principal purpose of which
          is the collection of any debts, or who regularly collects or attempts to collect,
          directly or indirectly, debts owed or due or asserted to be owed or due another…”

   15 U.S.C. § 1692a(6).


          Defendant’s sister company, Midland Funding, LLC purchased the debt in

   question. Ex. E. The letters Defendant sent to Plaintiff made clear that Defendant was

   collecting on behalf of its sister company Midland Funding, LLC. Doc. #46-7, p.1.

   Midland’s representatives called Plaintiff and his wife from India, and sent letters to

   Plaintiff from California to Colorado, which certainly qualifies as using the mails or

                                                                                                9
Case 1:19-cv-01228-REB-KLM Document 48 Filed 05/06/20 USDC Colorado Page 10 of 17




   instrumentalities of interstate commerce to collect debts for its sister company, Midland

   Funding, LLC. Defendant clearly meets the definition of “debt collector.”

   IV. Midland violated the FDCPA when attempting to collect this debt from Plaintiff

   The FDCPA prohibits the following conduct:

            “Communicating or threatening to communicate to any person credit information
            which is known or which should be known to be false, including the failure to
            communicate that a disputed debt is disputed.”

   15 U.S.C. § 1692e(8).

            During the Nov. 13, 2018 phone call, Plaintiff made clear to Defendant’s

   representative that the account was not his. Ex. A, 1:01-1:52. Defendant continued to

   persist in collecting the debt by saying “How can we get this resolved today?.” Id, 1:17.

   Plaintiff then responded by saying that he had just checked his credit report and there

   was no debt on there from this company. Id. 2:19. Defendant’s representative then

   said “…It is not on your bureaus yet, but it is going to be there in the future…” Id.

   2:37.

            Threatening to report a debt on Plaintiff’s credit report, when in fact, the debt was

   owed by a different John Williams is a threat to report false information about Plaintiff,

   and therefore violates 15 U.S.C. 1692e(8), and certainly could be viewed by a

   reasonable jury as generally unfair and deceptive pursuant to 15 U.S.C. § 1692e &

   1692f.

            Moreover, during the Nov. 13, 2018 call, the Midland representative falsely told

   Plaintiff “John, I am talking about a person who was born on 19th of September, 1956,

   and the mailing address that we have that is 10146 Cook Street.” Ex. A, 02:04. This

   was deceptive because the real mailing address that Defendant had on file was not



                                                                                                10
Case 1:19-cv-01228-REB-KLM Document 48 Filed 05/06/20 USDC Colorado Page 11 of 17




   Plaintiff’s Colorado address, but was actually the Lakewood, WA address for the other

   John Williams. Ex. E. This false statement did in fact deceive Plaintiff because Plaintiff

   responded that he believed he was an identity theft victim. Ex. A, 02:19. A reasonable

   jury could view this false statement as generally unfair and deceptive pursuant to 15

   U.S.C. § 1692e & 1692f because it was obviously intended to make Plaintiff believe that

   because Midland had his address, that it must have been his debt.

         Moreover, Defendant’s letters to Plaintiff attempting to collect the debt from

   Plaintiff instead of the actual John Williams that owes the money could certainly be

   viewed by a reasonable jury as generally unfair and deceptive pursuant to 15 U.S.C. §

   1692e & 1692f.

         Particularly egregious were the letters Defendant sent Plaintiff threatening to sue

   him for the other John Williams’ debt. See e.g. Doc. #46-8 (which was sent almost 4

   months after Plaintiff told Defendant in the Nov. 13, 2018 phone call the debt was not

   his); Doc. #46-11 (which was sent almost 5 months after Plaintiff told Defendant in the

   Nov. 13, 2018 phone call the debt was not his); Doc. #46-12 (which was sent almost 6

   months after Plaintiff told Defendant in the Nov. 13, 2018 phone call the debt was not

   his). If knowingly or recklessly threatening to sue the wrong person for someone else’s

   debt does not qualify as unfair or deceptive, or otherwise violate the FDCPA, it is hard

   to imagine conduct that would.

         Perhaps, most important is that Citibank provided Midland Funding the last

   known address for John Williams as 2614 84TH STREET CT S, Apt F, Lakewood, WA

   98499. Ex. E. There is no reasonable basis for Defendant to begin sending letters

   threatening to sue a Colorado resident who happens to share the same name as the



                                                                                              11
Case 1:19-cv-01228-REB-KLM Document 48 Filed 05/06/20 USDC Colorado Page 12 of 17




   actual debtor, particularly when Defendant had already confirmed in the Nov. 13, 2018

   phone call that it was pursuing the wrong John Williams, and again Defendant

   confirmed on Feb. 8, 2019 when it called Plaintiff’s wife that it was pursuing the wrong

   person. Ex. F. Defendant attempts to blame this on a hearsay “skip trace” report that it

   purchased, but Defendant does not even bother to attach the skip trace report as an

   exhibit, or even identify the source of the information. Nevertheless, skip trace reports

   often come with disclaimers of accuracy, as described by Lexis Nexis, the industry

   leader in the sale of skip trace reports:

          Due to the nature of the origin of public record information, the public records and
          commercially available data sources used in reports may contain errors. Source data is
          sometimes reported or entered inaccurately, processed poorly or incorrectly, and is
          generally not free from defect. This product or service aggregates and reports data, as
          provided by the public records and commercially available data sources, and is not the
          source of the data, nor is it a comprehensive compilation of the data. Before relying on
          any data, it should be independently verified.

   https://risk.lexisnexis.com/products/accurint-for-collections---contact-and-locate-workflow

   V. Defendant’s “Bona Fide” Error Defense Fails as a Matter of Law

      The bona fide error defense is an affirmative defense to an FDCPA case, which

   requires proof of three elements:

      1) Defendant must admit to violating the FDCPA;

      2) The violation was unintentional;

      3) Defendant must prove that the violation occurred in spite of maintaining

          reasonable procedures reasonably adapted to avoid any such error.

   15 U.S.C. 1692k(c); see also Johnson v. Riddle, 443 F.3d 723, 727 (10th Cir. 2006).

          Defendant fails on all three elements. First, the declaration signed by

   Defendant’s representative does not allege that it violated the FDCPA, or claim that any


                                                                                                 12
Case 1:19-cv-01228-REB-KLM Document 48 Filed 05/06/20 USDC Colorado Page 13 of 17




   such violation was unintentional. Doc. # 46-1. Defendant extensively argues in the

   Motion for Summary Judgment that it did not violate the FDCPA – the “bona fide” error

   defense only applies if the Defendant violated the FDCPA. Defendant wholly fails to

   inform the Court which sections of the FDCPA it violated, nor does Defendant supply

   any evidence in the record that such a violation was unintentional. The Court does not

   even need to get into whether Defendant’s policies are reasonable because Defendant

   has not even met the first two elements of the bona fide error defense.

          As a preliminary matter with respect to whether Defendant has reasonable

   procedures in place to prevent these types of violations, Defendant cannot rely on its

   written policies and procedures because they were never identified or produced in

   Defendant’s F.R.C.P. 26(a)(1) disclosures or in discovery in this case. Ex. B, p.3.

   There is no question that the policies are in writing because the declaration states that

   the witness has “reviewed” the policies. Doc. #46-1, ¶ 38. The consequences of this

   non-disclosure are that Defendant cannot use the policies as evidence. F.R.C.P.

   37(c)(1). Defendant’s attempts to cure this defect by inserting a few sections of the

   undisclosed policies into a declaration for its corporate witness to sign fails because it is

   hearsay, and is still a form of non-disclosure because Plaintiff’s counsel is then unable

   to verify the policies and point out other discrepancies with the policies.

          Substantively, the Defendant’s policies are not reasonable in any event. First,

   Defendant does not even identify any policy at all to prevent the following violations: (1)

   the threat to report the other John Williams’ debt on Plaintiff’s credit report during the

   Nov. 13, 2018 phone call; (2) falsely telling Plaintiff that the address on file was

   Plaintiff’s Colorado address, when in reality, the address on file was a Washington



                                                                                                13
Case 1:19-cv-01228-REB-KLM Document 48 Filed 05/06/20 USDC Colorado Page 14 of 17




   address; and (3) the letters Defendant sent to Plaintiff threatening to sue him for the

   other John Williams’ debt. In fact, Defendant does not identify any policies designed to

   prevent collecting a debt from the wrong person generally, which is a huge risk in

   Defendant’s business, especially when dealing with common names such as “John

   Williams” or “John Smith” or “Robert Smith” or “James Johnson”, etc. This is especially

   true when one sees the very limited information that Midland gets when it purchases

   these debts for pennies on the dollar – it essentially consists of a one-page document

   with some basic information about the consumer. Ex. E.

          Defendant’s sole policy on this issue ostensibly is that if it calls the wrong party –

   it notes its file not to call that number again. But the deficiency in that policy is that

   Defendant does not also block the address associated with the phone number of the

   wrong party. Defendant learned it was collecting from the wrong party when it called

   Plaintiff on Nov. 13, 2018, and again on Feb. 8, 2019 when Defendant called Plaintiff’s

   wife. Ex. F, at 00:09 – 1:18. At the conclusion of these phone calls, Defendant blocked

   the phone numbers, but did not take the next step and block the address associated

   with those phone numbers. In other words, Citibank gave Defendant a Washington

   phone number and Washington address for John Williams. Defendant then somehow

   found a Colorado phone number and address for a John Williams in Colorado.

   Defendant called the Colorado number, learned it was the wrong John Williams, and yet

   decided to send letters to the Colorado address anyway threatening to sue Plaintiff.

   Accordingly, Defendant’s “bona fide” error defense either fails as a matter of law, or at a

   minimum, should be a jury question. McDaniel v. S. & Assocs., P.C., 325 F. Supp. 2d




                                                                                                14
Case 1:19-cv-01228-REB-KLM Document 48 Filed 05/06/20 USDC Colorado Page 15 of 17




   1210, 1219 (D. Kan. 2004) (whether the bona fide error defense applies is a question of

   fact for the jury).

          In any event, these scant policies cannot be said to be so reasonable as a matter

   of law that Plaintiff loses his 7th Amendment right to a jury trial under the U.S.

   Constitution. Indeed, one court found the bona fide error defense not to have been met

   due to the utter absence in the record of any manuals, memos, or training materials on

   FDCPA compliance. Smith v. Am. Revenue Corp., No. 2:04-CV-00199-PRC, 2005 WL

   1162906 at *29 (N.D. Ind. May 16, 2005). This court should follow Smith and find that

   Defendant has not met its burden to show reasonable policies, when there are no

   policies, memos, or FDCPA compliance training materials in the record.



   VI. Defendant’s Violations of the FDCPA Caused Plaintiff Actual Damages

   With respect to actual damages, the 10th circuit has held:

          "An injured person's testimony alone may suffice to establish damages for
          emotional distress provided that she reasonably and sufficiently explains the
          circumstances surrounding the injury and does not rely on mere conclusory
          statements."

   Llewellyn v. Allstate Home Loans, Inc., 711 F.3d 1173, 1183 (10th Cir. 2013).

          Although Defendant points to other stressful events in Plaintiff’s life such as

   cancer treatments, getting laid off, and his father passing away, the 10th circuit rejected

   this very argument. Id (Plaintiff’s claims of emotional distress no less reasonable simply

   because he had other stressful events in life such as multiple foreclosures and

   diabetes). In other words, Plaintiff is allowed to be a human being and still have rights

   under the FDCPA – contrary to Defendant’s assertions, one does not lose their rights

   under the FDCPA because they were diagnosed with cancer, or because they lost their

                                                                                             15
Case 1:19-cv-01228-REB-KLM Document 48 Filed 05/06/20 USDC Colorado Page 16 of 17




   job or because a family member passed away. There is no requirement that Plaintiff

   have a perfect life, other than being harassed for a debt that is not his, in order to get

   access to justice.

          Plaintiff experienced a host of emotional distress caused by Defendant. Plaintiff

   has attached an affidavit describing in detail about how he was worried that Midland

   would destroy his credit, sue him for a debt he did not owe, and that he would lose his

   house, or have to pay for a debt he didn’t owe or even file bankruptcy. Ex. G. In his

   deposition, Plaintiff described being notified by Defendant that they were going to sue

   him as feeling like “I was hit with a load of bricks” and it felt almost identical to when “I

   was called by the doctor and told that I had cancer.” Doc. #46-13, p.22:18-25.

          It is well established that actual damages under the FDCPA include emotional

   distress. See e.g. Santacruz v. Standley & Assocs., LLC, Civil Action No. 10-cv-00623-

   CMA-CBS, 2011 WL 3366428, at *2 (D. Colo. Aug. 4, 2011) (jury award of $29,300 in

   emotional distress). Indeed, this issue was extensively briefed in Santacruz, and Judge

   Arguello properly ruled that “It is well settled that the FDCPA allows recovery of actual

   damages for personal humiliation, embarrassment, mental anguish, or emotional

   distress. Santacruz v. Standley & Assocs., LLC, Civil Action No. 10-cv-00623-CMA-

   CBS, 2011 WL 1043338, at *16-17 (D. Colo. Mar. 17, 2011) (citations omitted). Judge

   Arguello was also correct when she held that “… Plaintiff may rely on her own testimony

   to establish emotional distress damages, provided that it is sufficiently detailed and

   does not rely on conclusory statements. Id *19 (citations omitted). In this case, Plaintiff

   has done precisely that, and has provided a detailed description of his emotional

   distress. Ex. G. Here, a reasonable jury could conclude that Defendant caused



                                                                                                   16
Case 1:19-cv-01228-REB-KLM Document 48 Filed 05/06/20 USDC Colorado Page 17 of 17




   Plaintiff actual damages, and it should be up to the jury to decide the proper amount to

   award.



   WHEREFORE, Plaintiff prays that the Motion for Summary Judgment be denied, and

   that this matter be set for a jury trial as soon as possible.




   Respectfully submitted this 6th day of May 2020.


   s/ Matthew R. Osborne
   11178 Huron St., Ste 7
   Northglenn, CO 80234
   (303) 759-7018
   matt@mrosbornelawpc.com

   Attorney for Plaintiff




                                  CERTIFICATE OF SERVICE

   I certify that on 5/6/2020, I served a true and correct copy of the Plaintiff’s Response to
   Defendant’s Motion for Summary Judgment via CM/ECF to:

   Jamie Cotter, attorney for Defendant


   s/ Mike Nobel




                                                                                             17
